Case 4:21-cv-00631-SDJ-KPJ Document 9 Filed 09/15/21 Page 1 of 2 PageID #: 229




   1         UNITED STATES DISTRICT COURT – EASTERN DISTRICT OF TEXAS
   2                                  SHERMAN DIVISION
   3
        MICHAEL MOATES                                 Case No.: 4:21-cv-00631
   4
        V.
   5
   6    LONE STAR COLLEGE, ET AL.                      MOTION TO WITHDRAW SET

   7                                                   ASIDE JUDGEMENT
   8
   9
  10
  11
  12   1. The Parties, having reached a settlement agreement to resolve the issues in this
  13
       matter. Defendant Michael Moates herby withdraws the request to set aside
  14
       judgement.
  15
  16   2. While the facts in this case remain disputed, the parties wish to resolve this

  17   without further litigation.
  18
       3. Therefore, the Plaintiff respectfully withdraws his request to set aside
  19
       judgement.
  20
  21   4. I have given Counsel for the Defendant Stephen Quezada permission to file this

  22   on my behalf. I am currently in COVID 19 Quarantine.
  23
       5. I understand the courts order and acknowledge the case was dismissed with
  24
       prejudice.
  25
  26
  27                                                        /s/ Michael Moates
                                                                               Michael Moates
  28
                                                                2700 Colorado Boulevard #1526


                                                 -1-
Case 4:21-cv-00631-SDJ-KPJ Document 9 Filed 09/15/21 Page 2 of 2 PageID #: 230




   1                                                                  Denton, TX 76210
                                                                         (817) 999-7534
   2                                                          michaelsmoates@gmail.com
   3   CERTIFICATE OF SERVICE
   4   This document emailed to Defendant’s counsel.

   5                                                   /s/ Michael Moates

   6                                                                        Michael Moates
   7                                                      2700 Colorado Boulevard #1526
   8
                                                                       Denton, TX 76210
   9
                                                                             (817)999-7534
  10
                                                              michaelsmoates@gmail.com
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                 -2-
